Citation Nr: 9931588	
Decision Date: 11/08/99    Archive Date: 11/19/99

DOCKET NO.  98-07 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The appellant served on active duty from December 1967 to 
December 1969.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Los Angeles Regional Office (RO), which 
denied the claim of service connection for post-traumatic 
stress disorder (PTSD).  The appellant disagreed and this 
appeal ensued.  

In an April 1998 substantive appeal, the appellant asserted 
that, in addition to the PTSD claim currently on appeal, he 
should be service-connected for a psychiatric disorder 
treated in service.  That claim, having not yet been 
addressed, is referred to the RO for appropriate action.  
Ledford v. West, 136 F. 3d 776, 779-80 (Fed. Cir. 1998); 
Godfrey v. Brown, 7 Vet. App. 398 (1995). 


FINDING OF FACT

Competent evidence has been submitted linking a current 
finding of PTSD and service.  


CONCLUSION OF LAW

A well-grounded claim of entitlement to service connection 
for PTSD has been submitted.  38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant served in the United States Army in Vietnam 
from June 1968 to June 1969.  His Department of Defense (DD) 
214 (Certificate of Release or Discharge from Active Duty) 
reflects he was awarded the National Defense Service Medal, 
the Vietnam Campaign Medal, the Vietnam Service Medal, and 
the Sharpshooter Badge (M14) with one overseas bar.  His 
military occupational specialty was ammunition apprentice.  
His personnel file further reflects that during a portion of 
his Vietnam service his principal duties included "WHES" 
equipment operator and ammunition storage helper.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  See also 38 C.F.R. 
§ 3.304(f) (1996) and 38 C.F.R. § 3.304(f) (1999) (defining 
evidentiary requirements for service connection for PTSD).  
The threshold question that must be resolved with regard to a 
claim is whether the appellant has presented evidence of a 
well-grounded claim.   See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible." 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Id.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a); if 
no cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  A well-grounded claim of PTSD 
requires medical evidence of a current disorder, lay 
evidence, presumed credible, of an in-service stressor, and 
medical evidence linking the two.  Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128, 136-37 (1997).  See also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995) (well-grounded claim requires medical evidence of 
current disability, lay evidence of incurrence or aggravation 
of a disease or injury in service, and a medical link between 
the two).  

As to the first element of a well-grounded claim, requiring 
medical evidence of current PTSD, the July 1997 VA 
psychologic and psychiatric examinations did not diagnosis 
PTSD.  The record does include, though, April and July 1997 
statements from a readjustment counselor at the Santa Barbara 
Vet Center.  The readjustment counselor, who claimed to be a 
registered nurse with a master of arts degree (in which 
academic discipline is unclear), wrote that the appellant's 
"symptoms appear[ed] to satisfy the criteria for [PTSD]."  

A nurse's statement contains some probative value and may 
constitute competent medical evidence, at least for the 
limited purpose of determining whether a claim is well 
grounded.  Goss v. Brown, 9 Vet. App. 109, 114-15 (1996).  
See also Williams v. Brown, 4 Vet. App. 270, 273 (1993) 
(noting that psychiatrists were not inherently more 
persuasive than other competent mental health professionals, 
including registered nurse therapists).  For a nurse's 
statement to constitute probative evidence, the nurse must 
have specialized knowledge regarding the area of medicine and 
have participated in the treatment of the appellant.  Black 
v. Brown, 10 Vet. App. 279, 284 (1997).  Accepting for the 
moment the readjustment counselor/nurse's qualifications, in 
this case he asserted that he knew of the appellant's 
treatment and based his conclusion on that treatment.  While 
not dispositive, the April and July 1997 statements may 
constitute competent medical evidence of current PTSD.  See 
Gaines, 11 Vet. App. at 357.  For this reason, the evidence 
of record satisfies the initial element of a well-grounded 
claim.  

The second element of a well-grounded claim requires lay or 
medical evidence of an in-service psychiatric disease or 
injury.  The service medical records included some indication 
of psychiatric symptomatology.  The appellant alleged that he 
experienced a variety of stressors in service, including 
involvement in or witnessing the results of hostile 
activities and the accidental shooting of his own finger 
while cleaning a weapon.  The appellant's lay allegations of 
psychiatric injury in service, in the form of stressful 
events experienced, must be accepted as true for the limited 
purpose of determining whether the claim is well grounded.  
See Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993) (truthfulness of evidence 
must be presumed when determining whether a claim is well 
grounded).  

As for the third element of a well-grounded claim, requiring 
medical evidence linking the current PTSD with the presumed 
in-service stressor, the basis for the April and July 1997 
readjustment counselor/nurse's statements was the appellant's 
history of life-threatening experiences in Vietnam.  This 
aspect of the statements, together with the comment of 
apparent satisfaction of the diagnostic criteria for PTSD in 
the same statements, provides medical evidence linking the 
current PTSD and the presumed in-service stressor.  

Thus, the record shows, presuming the truthfulness of this 
evidence, current PTSD, a presumed in-service stressor, and a 
link between the two, thereby satisfying the three elements 
of a well-grounded claim.  See Gaines, 11 Vet. App. at 357; 
Cohen, 10 Vet. App. at 136-37; Robinette, 8 Vet. App. at 75-
76.  The Board thus determines that the claim of service 
connection for PTSD is well grounded.  As the claim is well 
grounded, VA has a duty to assist the appellant in further 
development of the claim.  38 U.S.C.A. § 5107(a); Murphy, 
1 Vet. App. at 81.  Additional development, required pursuant 
to VA's the duty to assist before this decision is 
adjudicated on the merits is addressed in the Remand section 
below.  


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  


REMAND

As the claim of service connection for PTSD is well grounded, 
VA has a duty to assist in the development of facts pertinent 
to the claim.  38 U.S.C.A. § 5107(a).  Service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the appellant engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the appellant's 
service, the appellant's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  64 Fed. 
Reg. 32,807-08 (June 18, 1999) (effective March 7, 1997, 
codified at 38 C.F.R. § 3.304(f) (1999)).  See 38 C.F.R. 
§ 3.304(f) (1998) (Service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the stressor is related to 
combat, service department evidence that the appellant 
engaged in combat or was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation is accepted, in 
the absence of evidence to the contrary, as conclusive 
evidence of the claimed in-service stressor).  38 U.S.C.A. 
§ 1154(b); Cohen, 10 Vet. App. at 136-37.  

In a claim for service connection for PTSD, the question of 
the existence of an event claimed as a recognizable stressor 
must be resolved by adjudicatory personnel.  If the 
adjudicators conclude that the record established the 
existence of such a stressor(s), then and only then, should 
the case be referred for medical examination to determine the 
sufficiency of the stressor and as to whether the remaining 
elements required to support the diagnosis of PTSD have been 
met.  In such a referral, the adjudicators should specify to 
the examiner(s) precisely what stressor or stressors have 
been accepted as established by the record, and the medical 
examiners must be instructed that only those events may be 
considered in determining whether the appellant was exposed 
to a stressor and what the nature of the stressor or 
stressors was to which the appellant was exposed.  In other 
words, if the adjudicators determine that the record does not 
establish the existence of an alleged stressor or stressors 
in service, a medical examination to determine whether PTSD 
due to service is present would be pointless.  Likewise, if 
the examiners render a diagnosis of PTSD that is not clearly 
based upon stressors in service whose existence the 
adjudicators have accepted, the examination would be 
inadequate for rating purposes.  West v. Brown, 7 Vet. App. 
70 (1994); Zarycki v. Brown, 6 Vet. App. 91 (1993).  See 
Hayes v. Brown, 5 Vet. App. 60 (1993).  See also Moreau v. 
Brown , 9 Vet. App. 389 (1996);  Dizoglio v. Brown, 9 Vet. 
App. 163 (1996) (neither noncombat claimant' s testimony 
alone nor medical statements finding a relationship between 
claimant's recitation of claimed stressors and a diagnosis of 
PTSD can qualify as corroborating evidence of a stressor).  

As discussed below, the RO should make a specific 
adjudicatory determination as to whether the appellant was 
engaged in combat; ask him to provide any further specific 
information as to his alleged stressors; utilize the 
assistance of the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)?; make a specific determination as to 
which stressor(s) are verified; and, only if a stressor is 
verified, have the appellant examined by a VA psychiatrist to 
determine any link between a diagnosis of PTSD and any 
verified stressor.  

The case is REMANDED for the following development:

1.  The RO should request that the 
appellant supply the names and addresses 
of any individuals or treatment 
facilities not already identified that 
have treated him for PTSD, and the dates 
of such treatment.  After securing any 
necessary releases, the RO should obtain 
complete clinical records of such 
treatment and associate them with the 
claims file. 

2.  The RO must then determine whether 
the appellant, based on the evidence of 
record, engaged in combat.  If so, absent 
evidence to the contrary, the claimed in-
service stressor is considered to be 
conclusively shown.  

3.  If the RO determines the appellant 
was not engaged in combat, then it should 
request that the appellant provide, 
within a reasonable period of time, any 
additional information relevant to his 
claimed stressor(s), including specific 
information as to the date and location 
of the incident(s), the full names of any 
casualties, the unit designation to the 
company level, and the designation of any 
other units involved.  All information 
obtained should be added to the claims 
file.  

4.  After receipt of the appellant's 
response to the inquiry directed by 
paragraph (3) above, or after a 
reasonable period of time without 
response, the RO should review the claims 
file and prepare a summary of the claimed 
stressor(s) based on review of all 
pertinent documents.  This summary, and 
all supporting documents regarding the 
claimed stressor(s), should be sent to 
USASCRUR, at 7798 Cissna Road, Suite 101, 
Springfield, Virginia 22150-3197.  
USASCRUR should be requested to certify 
the occurrence of the incident(s) and any 
indication of the appellant's involvement 
therein.  If unable to provide such 
information, USASCRUR should be asked to 
identify the agency or department that 
could provide such information and the RO 
should conduct follow-up inquiries 
accordingly.  

5.  After the above is accomplished, the 
RO must make a specific determination, 
based on the complete record, with 
respect to whether the appellant was 
exposed to a stressor or stressors in 
service, and if so, the nature of the 
specific stressor or stressors.  In 
rendering this determination, the 
attention of the RO is directed to the 
law cited in the discussion above.  If 
the RO determines that the record 
establishes the existence of a stressor 
or stressors, the RO must specify what 
stressor or stressors in service it has 
determined the record establishes.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.  

6.  If, and only if, the RO determines 
that the record establishes the existence 
of a stressor or stressors, then the RO 
should arrange for the appellant to be 
afforded a VA psychiatric examination to 
determine the diagnoses of all 
psychiatric disorders that are present.  
The RO must specify for the examiner the 
stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
appellant was exposed to a stressor in 
service.  The entire claims file and a 
copy of this REMAND must be made 
available to the examiner prior to the 
examination, and the examination report 
should reflect review of pertinent 
material in the claims file.  If a 
diagnosis of PTSD is made, the examiner 
should specify (1) whether each alleged 
stressor found to be established by the 
record by the RO was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found to 
be established by the record by the RO 
and found to be sufficient to produce 
PTSD by the examiner.  The examination 
report should include a complete 
rationale for all opinions expressed.  
All necessary special studies or tests, 
to include psychological testing, should 
be accomplished.  

(a)  A copy of the letter informing the 
appellant of the scheduled examination 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for a 
scheduled examination, must be associated 
with the claims file.  

(b)  If the appellant fails to report for 
a scheduled examination, the RO should 
give him an opportunity to provide "good 
cause" as to why he failed to appear.  
The RO should review any submission from 
the appellant and determine whether good 
cause is demonstrated for failure to 
appear.  

(1)  If the RO determines that 
"good cause" was not shown, the RO 
should then follow the provisions of 
38 C.F.R. § 3.655 as to the 
disposition of the claim.  

(2)  If the RO determines that 
"good cause" was shown, then the 
RO should reschedule the 
examination.  

7.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it is in compliance 
with this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This remanded claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.  



		
	Jeffrey J. Schueler
	Acting Member, Board of Veterans' Appeals



 
? USASCRUR was formerly titled the U.S. Army and Joint Services Environmental Support Unit (ESG).  



